Citation Nr: 1233676	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes.

2.  Entitlement to service connection for urinary incontinence.

3.  Entitlement to an initial evaluation in excess of 10 percent for dyshidrotic eczema.

4.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right knee, status post anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 until her retirement in May 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated June 2005, the RO granted service connection for dyshidrotic eczema and osteoarthritis of the right knee, status post arthroscopic anterior cruciate ligament repair.  A 10 percent evaluation was assigned for each of these disabilities, effective from June 1, 2005.  Service connection for a dental disability for compensation purposes was also denied by this determination.  In a May 2006 rating action, the RO denied service connection for stress incontinence.  

When this case was previously before the Board in July 2008, it was remanded to ensure due process and for additional development of the record.  The Board again remanded the claim in May 2011 to afford the Veteran the opportunity to testify at a videoconference hearing.  A travel board hearing was scheduled for November 2011, but the Veteran failed to report for it.  Thus, her request for a hearing is considered to be withdrawn. 

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The June 2005 rating decision reflects that the issue of service connection for a dental disorder for treatment purposes was referred to the nearest VA medical facility of jurisdiction to determine eligibility.  The record does not reflect that such matter has been adjudicated or appealed to the Board.  As such, it is referred to the RO for appropriate action.  

The issue of service connection for urinary incontinence is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by the most probative medical, or competent and credible lay, evidence of record, that the Veteran sustained dental trauma, to include of teeth numbers 8 and 9, in service.

2.  The Veteran's skin condition is manifested by complaints of itching, with involvement of less than one percent of the entire body or exposed areas affected, and no demonstration by the most probative medical, or competent and credible lay, evidence of record, of requirement of systemic therapy.

3.  The Veteran's right knee disability is manifested by no more than slight limitation of motion.



CONCLUSIONS OF LAW

1.  Dental disability for compensation purposes was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

2.  The criteria for an initial evaluation in excess of 10 percent for dyshidrotic eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to October 23, 2008).

3.  The criteria for an initial evaluation in excess of 10 percent for osteoarthritis of the right knee, status post anterior cruciate ligament repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated in August 2005, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2006 letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The Veteran's filing of a notice of disagreement as to the initial ratings assigned for dyshidrotic eczema and a right knee disability does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, the VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The May 2006 statement of the case provided the Veteran with the relevant diagnostic code criteria for rating her service-connected eczema and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  The October 2010 statement of the case included the requisite information pertaining to the Veteran's claim for an increased rating for her right knee disability.  Letters dated in August 2006 and May 2008 also provided the Veteran with the relevant law and regulations pertaining to effective dates.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for her service-connected eczema and right knee disability, and she was advised of what was needed to achieve an earlier effective date.  Thus, VA's duties under sections 5104 and 7105 have been satisfied.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private medical records, service department and VA medical records, VA examination reports, and the testimony of the Veteran at a hearing before the undersigned Veterans Law Judge.

As noted, VA clinical examinations have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file and clinical examination of the Veteran.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Dental disorder 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2011), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.  

The service dental records reflect that on the report of initial dental examination in September 1983, the Veteran was noted to have fillings in teeth numbers 8 and 9.  On numerous dental evaluations from 1984 through service, the Veteran was noted to have fair oral hygiene, and cavities involving multiple teeth.  No trauma to any teeth, to include teeth numbers 8 and 9, was noted.  In January 1988, the Veteran was referred for consultation concerning teeth numbers 8 and 9, as examination showed defective endodontics (specifically #8 MIDFL, and #9 MIDFL, RD).  In December 1990, the Veteran was referred for crowns on "endo treated #8, 9."  In a February 1991 consultation report, the Veteran was referred for evaluation and treatment of periodontal problems involving teeth #8 and #9.  Crowns were placed on teeth numbers 8 and 9 in March 1991.  

The Veteran was afforded a dental examination by the VA in January 2009.  She related that, approximately in 1991, she was hit in the mouth during a basketball game and injured her two front teeth.  She stated that teeth numbers 8 and 9 were "broken" and had to be repaired.  An examination showed no loss of the bone of the maxilla, and there was no malunion or nonunion of the maxilla.  The diagnosis was sensitive teeth.  The examiner noted that teeth numbers 8 and 9 were injured during a basketball game, and they had been endodontically treated and restored with crowns.  He stated the teeth were present and functional and he did not feel there was any dental disability present.

The Veteran is competent to state she injured her teeth during service.  Also, it is not disputed that she received crowns on teeth numbers 8 and 9 during service.  However, the service dental treatment reports reflect that treatment of the Veteran's teeth, including numbers 8 and 9 with crowns, was the result of carious teeth, and periodontal disease.  Regulations preclude service connection for dental disabililty for compensation purposes due to such conditions.  38 C.F.R. § 3.381 (2011).  The Board does not find the Veteran's assertions attributing the placement of crowns on teeth numbers 8 and 9 as due to trauma where the clinical evidence of record specifically indicates otherwise.  Further, the January 2009 VA examiner's notation that teeth numbers 8 and 9 were injured in service and, as a result, had been endodontically treated and restored with crowns, was based on an inaccurate factual premise, as discussed above, and is of little to no probative value.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for dental disability for compensation purposes.  As the preponderance of the evidence is against the claim, the evidence is the benefit of doubt doctrine is not for application.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A.  Eczema

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

A 60 percent evaluation may be assigned for dermatitis or eczema when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent evaluation may be assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent evaluation may be assigned when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to October 23, 2008).

The Veteran asserts a higher rating is warranted for her skin condition.  She claims she uses a steroidal cream to keep it under control.  She maintains the condition affects her feet, hands and arms.  She testified it covered more than 40 percent of her body.

When she was examined by the VA in March 2005, the Veteran asserted she gets pustules that pop and then peel.  She claims she has scarring after the lesions heal.  Her treatment consisted of steroid injections in her feet, as well as a gel.  An examination demonstrated some peeling, mostly on the feet, and primarily on the soles of her feet and on the medial aspect of the arches.  She had scarring with hyperpigmented macular patches on her feet, mostly along the medial aspect of the arches.  There were tiny pustules scattered on the elbows and feet, and a few scattered spots between her thumbs and the index fingers of both hands.  There were also several scattered areas affecting the dorsal aspect of both feet, with both papular lesions and small clear pustules.  The diagnosis was dyshidrotic eczema.  

The Veteran was seen at a private facility in August 2005.  It was indicated she had less scaly erythema that day.  The impression was dyshidrotic eczema secondary to fungus.  The examiner indicated it was a chronic condition that would require topical steroidal use.  It was added the condition waxed and waned.  

The Veteran was again examined by the VA in January 2009.  She related her eczema mostly affected her back, left hand and both feet.  She reported the condition flared up from time to time and that she had itching and burning.  She stated she used a cream on an as needed basis.  She added she had not used any parenteral medications for a very long time.  An examination of the skin revealed the Veteran had a hypopigmented spot on the medial margin of the mid-foot area of the right foot.  The surface was not elevated.  It was non-tender.  There was no evidence of flare-up.  There was no evidence of eczema at any other spots on examination.  The diagnosis was dyshidrotic eczema.  The examiner stated it involved less than one percent of the entire body and exposed area.  The Veteran did not have any residuals other than the hypopigmented spot on her right foot.  

In August 2010, a VA physician reviewed the claims folder.  It was indicated the Veteran had an itching rash with small bumps affecting the hands, elbows, feet and behind the ears.  The bumps were pin head size with clear liquid.  She used a cream daily and had shots from a dermatologist about twice per year.  The examiner noted the condition affected approximately one percent of exposed areas and less than one percent of the entire body.  No scarring or disfigurement was involved, and there was no indication of a disfiguring skin condition or scars of the head, face or neck.  The diagnosis was dyshidrotic eczema.  The examiner stated it was a chronic condition and was stable on treatment.  

Contrary to her claims, the record clearly documents that the Veteran's eczema involves less than one percent of the Veteran's exposed areas and body.  Her primary treatment is a topical cream.  She reported in August 2010 that she received shots two times a year for her skin condition.  There is no indication the Veteran requires systemic therapy or immunosuppressive drugs to control her eczema. 

Thus, the Board concludes that the 10 percent evaluation most closely reflects the severity of the Veteran's eczema under the provisions Diagnostic Code 7806.  The medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her skin condition.  

The Board concedes the Veteran is competent to report symptoms she experiences, such as itching and the extent of her lesions, and the Board finds her to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, her assertions cannot constitute competent medical evidence that her eczema warrants a rating in excess of 10 percent for it.  As such, the Board concludes that the medical findings on examination are of greater probative value than her allegations regarding the severity of her skin condition.

B.  Right knee 

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011).

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  A noncompensable rating is for assignment when flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  A noncompensable rating is for assignment when extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran asserts a higher rating is warranted for her service-connected right knee disability.  She claims she has very limited range of motion of the knee and significant pain.  

When examined by the VA in March 2005, the Veteran described right knee pain.  She claimed the knee gives out.  It was noted she wore a brace.  An examination of the right knee showed a positive patellofemoral grind test with significant pain with patellar compression.  There was no joint swelling, effusion or erythema.  There was no motion with varus or valgus stress, and she had a negative anterior drawer sign and negative Lachman's test.  Flexion was to 140 degrees with slight pain and extension was to 0 degrees, without pain.  There was no additional limitation in range of motion with repetitive use.  The diagnosis was residuals of a right knee anterior cruciate ligament repair.

VA outpatient treatment records disclose the Veteran had limited and painful extension of the right knee in December 2006.  

Private medical records show range of motion of the right knee was from 0 to 120 degrees without pain in December 2005.  No ligamentous instability was present.  In April 2007, range of motion was from 0 to 90 degrees.  The Veteran reported in November 2007 that her right knee pain was worse with activity.  

On VA examination in August 2010, the Veteran reported her knee pain was worse with walking and weight bearing.  She stated her knee gives out and swells.  An examination of the right knee demonstrated range of motion was from 0 to 110 degrees, without objective evidence of pain with motion.  There was no additional limitation of motion with three repetitions.  It was indicated X-rays showed postoperative and arthritic changes and it was stated the right knee was stable.  

The evidence demonstrates there is no basis on which a higher rating may be assigned.  Flexion has, on all examinations, exceeded 60 degrees and extension was not limited to 5 degrees or greater.  The Board concedes the Veteran had pain on flexion during the March 2005 VA examination, but the most recent examination demonstrated no evidence of pain with motion.  The findings do not support more than the 10 percent evaluation that is in effect.  

The Board also notes that the VA General Counsel has held that separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  However, at no time during the course of the appeal has the evidence demonstrated either loss of flexion and/or extension to a degree to which a separate compensable rating could be assigned.  Accordingly, assignment of separate evaluations for limited flexion and extension of the either knee is not appropriate in this case.

While the Veteran has alleged her right knee gives way, such allegations are not supported by the record.  There is no clinical evidence of instability of the right knee.  As noted above, the most recent VA examination demonstrated the right knee is stable.  Thus, entitlement to a separate evaluation for lateral instability is not warranted for the right knee.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

The Board concedes the Veteran is competent to report symptoms she experiences, such as pain, and the Board finds her to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, her assertions cannot constitute competent medical evidence that her right knee disability warrants a rating in excess of 10 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than her allegations regarding the severity of her right knee disability.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for his right knee disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  Both VA examination conducted during the course of the Veteran's claim reveal there was no decrease in the range of motion with repetitive motion.  There was no evidence of weakness, fatigue or incoordination following three repetitions of motion.  Any pain the Veteran experiences is contemplated in the evaluation that has been assigned.  

Extraschedular Consideration

The Board has also considered whether the Veteran's service-connected right knee disability and/or eczema present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disabilities at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Total Rating Based on Individual Unemployability due to Service-Connected Disabilitly (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that either disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.



ORDER

Service connection for a dental disability, to include residuals of dental trauma to teeth numbers 8 and 9, is denied.

An initial evaluation in excess of 10 percent for dyshidrotic eczema is denied.

An initial evaluation in excess of 10 percent for osteoarthritis of the right knee, status post anterior cruciate ligament repair, is denied.


REMAND

The Veteran asserts service connection is warranted for incontinence.  The service treatment records show the Veteran reported urinary discomfort in February 1989.  The next month, she complained of frequency and urgency.  The assessment was urinary tract infection.  She had similar complaints in May and June 1989.  It was indicated in June 1989 that she had a persistent urinary tract infection.  The Veteran was again seen for complaints of urgency and frequency in February 2003.  

The Veteran has continued to have complaints of urgency and frequency following her retirement from service.  The assessments have included overactive bladder and stress incontinence.

In light of her continued symptoms, the Board is of the opinion that additional development of the record is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request she provide the names, addresses and dates of treatment (VA and non-VA) from whom she has received treatment for urinary complaints since service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule a VA urology examination to determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran has a urinary disability, to include incontinence, that is related to the symptoms she experienced in service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


